DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Applicants’ arguments filed on June 2, 2022 have been received and entered. Claims 2-6, 9-11, 13-16, 18-24 and 25 are pending and under consideration.

Priority
It is noted that instant application is a divisional of 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960, dated 07/08/2009.  

Allowable Subject Matter
The following claim 2 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claim 2 is presented to applicant for consideration: 
A transgenic mouse whose genome comprises a homozygous chimeric immunoglobulin heavy chain locus, said chimeric immunoglobulin heavy chain locus comprising unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising a plurality of human IgH V gene segments, a plurality of human D gene segments and a plurality of human JH gene segments at an endogenous IgH locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous C gene segment of a mouse IgH locus, said chimeric IgH locus comprising in 5' to 3' orientation said unrearranged human IgH Vs, Ds and J gene segments, a chimeric JC intron, and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron comprising human JC intronic DNA downstream of said human 3' JH gene segment, and upstream of truncated mouse JC intronic DNA comprising Emu enhancer, wherein the truncated human JC intron comprising up to 400 bp of a human JC intron; wherein said genome comprises all or part of the mouse IgH variable region DNA in a position that is upstream of its native chromosomal position, wherein said transgenic mouse is capable of producing an antibody comprising a chimeric heavy chain comprising a human IgH variable region and a mouse IgH constant region upon stimulation with antigen, and
 wherein said transgenic mouse is capable of breeding with another said transgenic mouse to provide germline transmission of said  chimeric immunoglobulin heavy chain locus to subsequent generation mice wherein a said subsequent generation mouse comprises:(1) in its germline a homozygous IgH locus comprising unrearranged human IgH variable region gene segments at an endogenous IgH locus operatively linked to a constant (C) region comprising an endogenous CH segment, and  (ii) in its germline all or part of mouse IgH variable region DNA.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 103(a)
Claims 2-4, 9-11, 15-16, 19, 24  and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, or WO02/066630, dated 08/29/2002), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Lonberg (USPGPUB20060015957, dated 01/19/2006), Tanamachi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). Upon further consideration, previous rejection is withdrawn in preference for new reference cited on IDS filed on 06/16/2022 as set forth below.
Claims 13-14, 18 , 20-21 and 22 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record), Tanamachi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and further in view of Ramirez-
Solis (Nature, 1995, 378, 720-724). The rejection is withdrawn for the reasons discussed above.

	Claims 2, 5 and 6 were rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable
over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or
6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),
Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Lonberg
(USPGPUB20060015957, dated 01/19/2006), Tanamachi et al (W02007/117410, art of record)
and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and further in view of Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed above.
	
New-Claim Rejections - 35 USC § 103(a) 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 9-11, 15-16, 19, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, or WO02/066630, dated 08/29/2002), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Wagner et al (Eur. J. Imunol. 24: 2672-2681,1994), Tanamachi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS).
Claim interpretation: Recitation of truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA is interpreted as more than 782bp but less than full length mouse JC intron.
With respect to claims 2-3, 9-11, Murphy (‘630) teaches transgenic mouse comprising a transgenic mouse human/mouse chimeric immunoglobulin heavy chain locus comprising: unrearranged human immunoglobulin heavy chain variable region (VH) gene segments; plurality of human D gene segments, plurality of human JH gene segments,  a mouse J/C intron comprising human DNA downstream of and naturally contiguous with said human 3' JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ, and an endogenous murine constant CH gene segment (Figures 4A-B; page 44, lines 5-18, claim 30), wherein said C region comprises mouse Cμ and said human variable region gene segments are operably linked to said C region to permit rearrangement and expression of chimeric Ig heavy chain polypeptide comprising a human variable region and a mouse μ constant region (page 44, lines 5-7); and  wherein endogenous mouse heavy chain variable region expression is reduced or prevented, human IgH variable region gene segments. It is relevant to note that the endogenous variable region gene segments are replaced in whole with the homologous/orthologous human variable region gene segments (page 10, lines 16-19). With respect to the transgenic mouse being homozygous for said human/mouse chimeric immunoglobulin heavy chain locus, Murphy et al disclosed wherein the germline of said mouse has a genome with a homozygous immunoglobulin heavy chain (IgH) locus (page 52, lines 8-9, "breeding ... to homozygosity"). It  is further disclosed that the resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies. Murphy et al further disclose direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. Murphy explicitly contemplated that the murine immunoglobulin heavy chain intronic enhancer, Emu, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see example 3). It is further disclosed in Murphy that transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see page 52, lines 10-14).  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see, e.g., col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9, page 52, lines 5-9).  
With respect to claim 3, Murphy et al disclose wherein said joinder point is upstream of said enhancer, wherein in said mouse germline said enhancer is mouse Eμ (col. 20, line 54 page 44, lines 5-18).
Regarding claims 15-16, 25, Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and  e) recovering the antibody, wherein the cell is a CHO cell (see claim 36 of '630). It is further disclosed that the mouse may be used as a source of DNA encoding the variable regions of human antibodies. Using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see page 52). Murphy et al further teach an antibody comprising a human variable region encoded by the genetically modified variable gene locus operably linked to endogenous mouse constant region, wherein it further comprising a human constant region (see claims 26-28 of ‘630). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of the technology (see page 74). 
Murphy discloses mouse that is able to produce hybrid antibodies having human variable regions and mouse constant regions. It is emphasized that the hybrid heavy chain locus in mouse disclosed in Murphy must necessarily include human variable region gene segments and mouse constant region genes. Therefore, in such mice, a chimeric junction must necessarily be present somewhere between the final human variable region gene segment comprising the most 3’ J segment and the first mouse constant region gene particularly since Murphy disclosure of “a direct substitution of human V-D-J/V-J regions for equivalent regions of the mouse loci all the sequences necessary for proper transcription, recombination, and/or class switching will remain intact” including immunoglobulin heavy chain intronic enhancer. The heavy chain intronic enhancer is positioned about 1 kb downstream of the last J segment in both mice and humans. Regarding claim 4, one of skill in the art would conclude from the disclosure of Murphy and the knowledge in the art that the chimeric junction should be positioned within the J-C intron, preferably at a position within the approximately 1 kb segment between the final J gene segment and the intact endogenous mouse intronic enhancer as evident from the teaching of Aguilera who reported that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A) (limitation of claim 4). 
However, combination of references does not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intronic DNA downstream of said human 3JH gene segment, and upstream of truncated mouse JC intronic DNA. 
Wagner et al teaches a transgenic mouse comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising a chimeric human/mouse J/C intron comprising human DNA downstream of and contiguous with said human 3' JH gene segment, which is contiguous at a junction with mouse DNA, said mouse DNA being upstream of and contiguous with mouse Eμ, to wit, a human/mouse chimeric IgH locus comprising a human/mouse chimeric J/C intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HulgH configuration). Tanamachi further provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi disclose human/mouse chimeric DNA junction containing a ~450 bp human DNA downstream and  with the 3' end of human JH and the entire mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe mice that express hybrid antibodies from a heavy chain transgene that includes about 460 bp of human sequence downstream of the final J gene segment followed by most of the mouse J-C intron sequence (see figure1-2, page 17, lines 2-32). This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intron from the two sources" (col. 3, 11. 52-62). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi/Morrison would conclude that so long as the junction does not interrupt functional intron sequences, the choice of placing the chimeric junction within the intron is only a matter of design choice. 
Further, the transgenic mouse being homozygous for said human/mouse chimeric immunoglobulin heavy chain locus, Murphy et al disclosed wherein the germline of said mouse has a genome with a homozygous immunoglobulin heavy chain (IgH) locus (pg 52, lines 8-9, "breeding ... to homozygosity"). Similarly, Tanamachi et al disclosed wherein the germline of said mouse has a genome with a homozygous immunoglobulin heavy chain (IgH) locus (page 18, lines 21-23, "bred to homozygosity"). Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments. The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated (need only be missing a single or few nucleotide) mouse JC intron. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further still, those of ordinary skill in the art immediately recognize that there are only two options when creating a chimeric human/mouse JC intron,  (i) the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated, by the references, in the absence of sufficient, clear and convincing evidence to the contrary.
It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human V regions, a plurality of human J segments, a J enhancer from a mouse host, and a C coding region from a mouse host (see page 6, paragraph 2).  It is relevant to note that Murphy et al teach isolating spleen cell from the mouse exposed to an antigen to produce hybridoma cells expressing an antigen specific (see claims 1-2 and Col. 7, lines 57-58). Tanamachi also disclose isolating B cells from  the transgenic mouse to produce antibodies (see page 19, lines 31-32, page 20, lines 2-3, lines 27-28). Tanamachi continue to teach B cells from the spleen of the mouse is isolated and fused to appropriate immortalized cells in culture to produce a hybridoma cells (see page 20, lines 7-12).  Tanamachi further teaches isolating nucleic acid encoding the chimeric antibody (human variable gene and mouse constant region) from animal or B-cell and replacing nucleic acid encoding the mouse Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 25-32) (limitation of claim 19).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to substitute the human IgH 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Wagner or Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi/Wagner, with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is noted that at least in one embodiment of Murphy et al it is disclosed that the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Further, even though IgK JC intron comprising a  kappa chain locus enhancer and 782bp of mouse IgK intron DNA upstream of the enhancer, absent evidence of any unexpected or superior result this limitation of a chimeric junction would be an obvious feature optimization for initiation of recombination and expression for the hybrid Igk locus and rational design choice to in view of teaching of Murphy and Morrison/Tanamachi in a method that in part relies on bacterial homologous recombination to replace gene of interest (human VDJ/VJ) with corresponding mouse IgH/L variable gene segment, with reasonable expectation of success. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence of truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus as suggested by Tanamachi and Morrison, with reasonable expectation of success. One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Wagner Fig. 1. Tanamachi Fig. 1 and as evident from Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51) .  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 13-14, 18, 20-21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, date08/29/2002 or 6596541, dated 07/22/2013 or WO02/066630, dated 08/29/2002),) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),  Wagner et al (Eur. J. Imunol. 24: 2672-2681,1994), Tanamachi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and further in view of  Ramirez-Solis (Nature, 1995, 378, 720-724, art of record).
The teaching of Murphy, Stevens, Tanamachi, Wagner and Morrison have been described above and relied in same manner here. 
With respect to claims 13-14,  Murphy et al teach a method of replacing, in whole or in part, in an isolated mouse embryonic cell, an endogenous immunoglobulin variable region gene locus with the homologous or orthologous human immunoglobulin variable gene locus comprising:  a) obtaining a large cloned genomic fragment greater than 20 kb containing, in whole or in part, the homologous or orthologous human immunoglobulin variable gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells, the large targeting vector having homology arms greater than 20 kb; c) introducing the large targeting vector of (b) into the isolated eukaryotic cells to replace by homologous recombination, in whole or in part, the endogenous immunoglobulin variable gene locus. The method further comprising: e) obtaining a large cloned genomic fragment greater than 20 kb containing a part of the homologous or orthologous human immunoglobulin variable region gene locus that differs from the fragment of (a); f) using bacterial homologous recombination to genetically modify the cloned genomic fragment of ( e) to create a large targeting vector for use in the embryonic stem cells, the large targeting vector having homology arms greater than 20 kb; g) introducing the large targeting vector of (f) into the mouse embryonic stem cells identified in step ( d) to replace by homologous recombination, in whole or in part, the endogenous immunoglobulin variable gene locus (see claims 7-8 of ‘541), wherein steps (e) through (h) are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus (see claim 9 of ‘541). It is relevant to point out that Murphy disclose in the first step, LTVEC (FIG. 4D) is constructed by bacterial homologous recombination in E. coli. L TVEC contains, in order: a large mouse homology arm derived from the region upstream from the mouse DJ region, a cassette encoding a selectable marker functional in ES cells (PGK-neomycinR in this example); a loxP site; a large human insert spanning from several V gene segments through the entire DJ region; and a mouse homology arm containing the region immediately adjacent to, but not including, the mouse J segments. Mouse ES cells will be transformed by standard techniques, for example, electroporation, with linearized LTVEC 1, and neomycin resistant colonies will be screened for correct targeting using a MOA assay (see col. 34, lines 53-57, col. 25, lines 60-67 to col. 26, lines 1-10, also figure 4A and Fig. 4D). In the second step, L TVEC2 (FIG. 4C) is constructed by bacterial homologous recombination in E. coli. LTVEC2 contains, in order: a large mouse homology arm containing the region adjacent to the most distal mouse V gene segment, but not containing any mouse V gene segments; a large insert containing a large number of distal human V gene segments; a mutant loxP site called lox511  in the orientation opposite to that of the wild type loxP sites in LTVEC2 and LTVECl (this site will not recombine with wild type loxP sites but will readily recombine with other lox511 sites); a wild type loxP site; a second selectable marker (PGK-hygromycinR in this example); and a mouse homology arm derived from the V region,. Mouse ES cells that were correctly targeted with L TVEC 1 will then be transformed by standard techniques with linearized LTVEC2, and hygromycin resistant colonies will be screened for correct targeting using a MOA assay. It is further disclosed that correctly targeted ES cells resulting from this transformation will hereafter be referred to as "double targeted ES cells" (see col. 26, lines 11-31). Subsequent transient expression of CRE recombinase in the double targeted ES cells will result in deletion of the remainder of the mouse V region. Alternatively, the double targeted ES cells can be injected into host blastocysts for the production of chimeric mice. Breeding of the resultant chimeric mice with mice expressing CRE recombinase early in development will result in deletion of the remainder of the mouse V region in the progeny Fl. This later alternative increases the likelihood that the hybrid heavy chain locus will be passed through the germline because it involves culturing the ES cells for fewer generations (see col. 26, lines 32-42). The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 27, lines 9-14).
 Murphy et al continue to teach e) introducing the mouse embryonic stem cell of (d) into a blastocyst; and f) introducing the blastocyst of (e) into a surrogate mother for gestation (see col. 8, lines 49-52). In another preferred embodiment a mouse is produced from the embryonic stem cells described above (see col. 8, lines 9-10). 
Murphy teaches that the method comprises steps (e) through (h) that are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus (see col. 35, claim 9). It is disclosed that the inclusion of lox511 in LTVEC2 will allow for the insertion of additional human V gene segments into the hybrid locus. One approach would be to use bacterial homologous recombination to flank a large genomic DNA clone containing many additional human V gene segments with lox511 and loxP sites. Co-transformation of such a modified large genomic DNA clone into double targeted ES cells with a plasmid that transiently expresses CRE recombinase will result in the introduction of the additional V gene segments by cassette exchange (see col. 26, lines 43-53). Murphy contemplates repeating steps (e) through (h) until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus (see claim 9). Accordingly, the invention contemplates replacement of the murine locus, in whole or in part, with each integration via homologous recombination that would encompass fragment greater than 100kb (see figure 4A~200-300kb,  and  col. 27, lines 47-49). Murphy teaches transforming mouse ES cells by standard techniques, for example, electroporation, with linearized LTVEC1, and neomycin resistant colonies will be screened for correct targeting using a MOA assay )see col. 26, lines 3-6). It is further disclosed that the correctly targeted ES cells resulting from this transformation will hereafter be referred to as "double targeted ES cells" (see col. 26, lines 26-31).
With respect to claims 18, 20-21,  Murphy et al teach a method comprises a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen (see col. 8, lines 63-67); and the resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 27, lines 9-14). Murphy further discloses isolating nucleic acid encoding an antigen specific antibody comprising a human variable region as described above a mouse constant region (see col. 8, lines 11-14). Murphy et al further teaches a method of a method of making a human antibody comprising: a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active  antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody, wherein the cell is a CHO cell (see claim 36 of '630). It is further disclosed that the mouse may be used as a source of DNA encoding the variable regions of human antibodies. Using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see page 52). Murphy et al further teach an antibody comprising a human variable region encoded by the genetically modified variable gene locus operably linked to endogenous mouse constant region, wherein it further comprising a human constant region (see claims 26-28 of ‘630). This is further evident from Stevens who teaches removing about ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus. This represents the largest genomic replacement ever accomplished in mouse ES cells (see page 74, col. 1, para. 1). Regarding claims 18, 20-21, Stevens further teaches joining the variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74, col. 3, para. 1). 
While combination of reference contemplated deletion and/or insertion of large nucleic acid sequence but differed from claimed invention by providing reasonable expectation of success in deleting large piece of DNA.
Ramirez-Solis provide reasonable expectation of success by disclosing numerous examples of deletions of up to 3-4 cM on chromosome 11, which is equivalent to at least around 3-4 Mb (million bases)) and chromosome rearrangements using Cre-lox recombinases by  chromosome engineering using by site-specific recombination (see Figure 4).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of  making transgenic mouse using Cre-lox approaches for deletion steps to remove mouse sequence by manipulating  the  endogenous mouse IgH variable region from the 3' proximal end inserting human V gene segments and associated human D and J regions upstream  of the mouse Ig constant region as suggested in Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi capable of producing reverse chimeric hybrid antibodies, with a reasonable expectation of success, at the time of the instant invention, in the method making said mouse as disclosed in Murphy. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. It would have been obvious for one of ordinary skill in the art to manipulate the mouse endogenous Ig heavy chain locus using repeated homologous recombination targeting of LTVECs to build up the locus from the 3' proximal as disclosed in Murphy (supra). Alternatively, one of ordinary skill in the art reviewing the Murphy would have considered using the LTVECs to target on opposite ends of the endogenous mouse IgH locus and the intervening endogenous mouse IGH variable region for the deletion and building up the locus by stepwise insertion of human heavy chain variable gene segment using  RMCE known in art.  One of skill in the art would have been expected to have a reasonable expectation of success in producing and using homozygous transgenic mouse using site specific replacement of human Ig locus in mouse endogenous Ig locus between the 3' end of JH gene segments  and C regions because prior art successfully reported  (i) deletions of up to 3-4 c M on chromosome 11 that is equivalent to at least around 3-4 Mb (million bases)) and chromosome rearrangements using Cre-lox recombinases (ii) prior art successfully reported  targeted strategy to produce transgenic mouse and (ii) immunoglobulin chains could effectively be expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi as evident from Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Claims 2,3, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or 6596541, dated 07/22/2013 or WO02/066630, dated 08/29/2002), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as evidenced by Wagner et al (Eur. J. Imunol. 24: 2672-2681,1994), Tanamachi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 2, and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).
The teaching of Murphy et al, Stevens, Aguilera, Wagner, Tanamachi/Morrison have been described above and relied in same manner here. The combination of references  teach a transgenic mouse having a genome comprising a homozygous chimeric immunoglobulin heavy chain locus comprising unrearranged human IgH variable region gene segments and a chimeric JC intron located upstream of and operatively linked to a heavy chain constant region, said constant region comprises an endogenous C segment of a mouse IgH locus, said IgH variable region gene segments comprising one or more human IgH V gene segments, one or more human D gene segments and one or more human J segments comprising a 3' JH gene segment, said transgenic mouse comprises part of the endogenous mouse IgH variable region said immunoglobulin heavy chain locus. The combination of references differs from claimed invention by not explicitly disclosing said JC intron comprises mouse 129Sv strain DNA.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy et al, Stevens, Aguilera,  Wagner, Tanamachi and Adams to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 2-4 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002 or 6596541, dated 07/22/2013, or WO02/066630, dated 08/29/2002), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) ,  Wagner et al (Eur. J. Imunol. 24: 2672-2681,1994), Tanamachi et al (W02007/117410, art of record) and Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 2, and further in view of Bates et al, JEM, 204, 13, 3247-3256, 2007, IDS), ,NCBI m37, April 2007 ENSEMBL Release 55.37h for the mouse C57BL/6J strain. 
The teaching of Murphy et al, Stevens, Aguilera, Wagner  and Tanamachi have been described above and relied in same manner here. The combination of references  teach a transgenic mouse having a genome comprising a homozygous chimeric immunoglobulin heavy chain locus comprising unrearranged human IgH variable region gene segments and a chimeric JC intron located upstream of and operatively linked to a heavy chain constant region, said constant region comprises an endogenous C segment of a mouse IgH locus, said IgH variable region gene segments comprising one or more human IgH V gene segments, one or more human D gene segments and one or more human J segments comprising a 3' JH gene segment, said transgenic mouse comprises part of the endogenous mouse IgH variable region said immunoglobulin heavy chain locus. The combination of references differ from claimed invention by not explicitly disclosing said truncated human intronic DNA comprises human DNA upstream of coordinate 105.400.051 of human chromosome 14according to NCBI36.
The deficiency is cured by Murphy who reported large insert (BAC) clones spanning the entire VDJ region of the human heavy chain locus are isolated (FIG. 4A). The sequence of this entire region is available in the following different GenBank files (AB019437, AB019438, AB019439, AB019440, AB019441, X97051 and X54713) (see col. 25, lines 50-54). Bates demonstrated that the chromosomal position of a VH gene segment within the IgHC locus rather than VH gene- associated sequences greatly influences the frequency, order, and cell-type specificity of its rearrangement. Emu, the only known enhancer in the IH region of the locus, is required to promote optimal accessibility of the IgHC locus for both DH to-IH and Vh;-to-DJH rearrangement, yet DH-to-IH rearrangement consistently precedes VH to-DH rearrangement. Moreover, several recent studies have demonstrated that locus contraction occurs in correlation with but independently of V-to-DJ rearrangement. Bates contemplated that differential regulation of the clusters of DH and VH gene segments depends on the distance between these sequences within the nucleus (see page 3252, col. 2, para. 3). The relevant co-ordinates on chromosome 12, 2 and 14 with reference to the 129/SvJ genomic sequence of the GenBank or with nontransgenic native C57B1/6J mouse IgH were known in prior art as evidenced by the NCBI sequence database. 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would combine the teachings of Murphy et al, Stevens, Aguilera, Wagner and  Tanamachi, Bates et al and NCBI genomic sequence database to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimaeric antibodies in the transgenic mice by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region as suggested by in prior art and maintaining the VDJ regions using the method taught by Green and Murphy as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. Additionally, insertion of human variable DNA between the mouse constant region and the last, 3'mouse J -that is, in the presence of endogenous immunoglobulin DNA would implicitly be located at the coordinates claimed or would be obvious modification of known method of site specific insertion taught by NCBI accession numbers  and Murphy. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that increasing the distance between these regions and the endogenous C region would result in reduced rearrangement between the two regions (see supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the modified new rejections, they are addressed as follows:
Applicant disagree with the rejection citing the teaching of Murphy to assert that reference fails to teach the embodiment of a transgenic mouse having a genome comprising human heavy and/or light chain variable region loci operably linked to endogenous mouse constant region loci" which includes "creating an insertion into the original locus"” Applicant further seek clarification on citation of Murphy contemplating replacement in whole or in part of mouse Ig variable loci with human variable gene loci, such a replacement results in human V(D)J regions being inserted in overlap with the last 3' non-human mammal J region’.  Applicant notes that with respect to the instant claims’ requirement of the truncated mouse JC intron, the expert declarant Dr. Marcus van Dijk, states in the declaration (of record, filed June 12, 2018) that it is his opinion that Murphy teaches that it is critical to use the entire mouse JC intron as is consistent with the art, and that it would be inconsistent with the teachings of Murphy to use less than the entire mouse JC intron, see especially paragraph 21 and paragraphs 22-25. van Dijk explains how this lack of knowledge led Murphy to conservatively design the transgenic locus, using precise replacement of mouse VH gene segments for human VH gene segments, while maintaining downstream areas of the endogenous mouse IgH locus intact, including its mouse JC intron, intact. Because of the high degree of complexity of the IgH locus and its perceived sensitivity to change, a skilled person would be conservative anyway — and Murphy is consistent with that impression. Applicant further argues that Tanamachi’ s abbreviated construct which is randomly integrated into the mouse genome to the effect of precise replacement of endogenous unrearranged mouse VH gene segments with unrearranged human VH gene segments at the full-length endogenous mouse IgH locus, replete with all its control elements. Additionally, there is no motivation to combine the teaching of Murphy to Tanamachi (see pages 11-15, 17-18 of the applicant’s arguments). Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is relevant to note that claim 2 is directed to a transgenic mouse (product). It is in this context, Murphy (‘630) teaches “a transgenic mouse having a genome comprising
human heavy and/or light chain variable region loci operably linked to endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation.” (see Claim 30, page 52: lines 9-14, page 43, lines 14-25). Murphy discloses that such a transgenic mouse can be created by a “direct, in situ replacement of the mouse variable region (VDJ/VJ) genes with their human counterparts.” (see page 43, lines 16-17).  For example, Murphy discloses the construction of a targeting vector, LTVEC1, which includes, among other
components, “a large human insert spanning from several V gene segments through the entire DJ region; and a mouse homology arm containing the region immediately adjacent to, but not including, the mouse J segments. (see page 46, lines 25-28).  Murphy further emphasizes that in designing the Ig locus of its transgenic mice, it is desirable to include and maintain intact endogenous mouse control elements, including “the murine immunoglobulin heavy chain intronic enhancer Em” that is naturally located in the J/C intron (see page 44, lines 5-18). Murphy further states that the “final steps” in producing the disclosed mouse is the breeding of mice having the chimeric locus to homozygosity. (see page 52, lines 6-9). Therefore, the transgenic mouse whose genome comprises a homozygous IgH locus comprising unrearranged human IgH V, D, and J gene segments at an endogenous mouse IgH locus, positioned upstream of and operably linked to an enhancer and a constant region, wherein said mouse is functional to undergo V(D)J recombination and to produce chimeric antibodies following antigen stimulation as disclosed in Murphy is indistinguishable from the claimed mouse. 
In response to applicant’s seeking clarification on replacement in whole or in part of mouse Ig variable loci with human variable gene loci, it is noted that among various embodiment disclosed in Murphy also teaches that in certain embodiments, the transgenic mice retain “all or part of [the] mouse IgH variable region DNA” in its germline genome (see page 46, lines 8-10). Murphy teaches that the removal of the entire endogenous mouse variable region from the mouse germline is unnecessary, stating that the disclosed embodiment “contemplates replacement of the murine locus, in whole or in part, with each integration via homologous recombination.” (see page 46, lines 8-10). 
	In response to applicant’s argument of relying on Bradley’s and van Dijk’s declaration, it is relevant to note each emphasize to the requirement) to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". One of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream 3 ' to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). The newly cited reference of Wagner et al taught wherein the 3 '-most JH gene segment comprises a human JH6 gene segment and a uman/mouse
chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer
(Figure 1, HulgH configuration). Further, the recited human/mouse chimeric intron merely requires but a single or few nucleotides of human origin.  The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art.". Applicant has provided no objective evidence that the presence a single nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is
structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse
origin". In the instant case, neither the declaration nor the specification provides any objective evidence that the presence/absence of one or few nucleotide motifs of "human origin" at the
human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been
recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely
unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH
polypeptide. Rather, the structural domain of the endogenous mouse mu enhancer was
recognized by the ordinary artisan to be structurally distant from the 5' boundary of the J/C
intron (see, Tanamachi, Wagner and Aguilera et al, Figure 1).
On pages 19-21 of the applicant’s arguments, applicant assert that Morrison is not supportive of Tanamachi, since Morrison describes a cell line containing a vector encoding a single rearranged human VDJ gene as opposed to Tanamachi’ s transgenic mouse containing a randomly inserted IgH mini locus containing several unrearranged human V gene segments, unrearranged human D gene segments and unrearranged human JH gene segments. In contrast, Tanamachi’ s transgenic mouse undergoes IgH VDJ gene rearrangement generating countless rearrangements of the several unrearranged human VH, D and JH gene segments, the diversity of which further is further increased by processes absent in the Morrison cell line, including N and P region additions/deletions and somatic mutation. Given at least these differences, it is easy to see that the Morrison cell line is inapplicable to the Tanamachi mouse insofar as providing evidentiary value relative to Tanamachi and the instantly claimed mouse. Further, Morrison’s teaching of a chimeric IgH fusion protein comprising rearranged VHDJH gene segments randomly integrated in isolated cells in vitro does not allow one of skill to reliably and predictably extrapolate the ability of such a chimeric IgH locus comprising a JC intron with truncated mouse JC DNA at a minimum to undergo proper rearrangement of unrearranged VH, D, and JH gene segments by its random integration into the genome of a mouse per the random integration taught by Tanamachi. Applicant continue to argue that none of other reference of Stevens or Aguilera provide any evidence of truncating them mouse JC intron of the chimeric IgH locus of Murphy. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, Morrison is cited to supplement the teaching of Tanamachi and Wagner that that establishes that chimeric J/C introns before he effective filing date of instant application and a person of ordinary skill in the art would have understood including a “chimeric J/C intron” to be a convenient choice in producing the transgenic mice to produce functional antibodies, including the mice disclosed by Murphy. Morrison provides that in designing the junction between the variable and constant regions of the fused gene, “it will usually be desirable to include all or a portion of the intron downstream from the J region. (col. 3, lines 52-54.) In particular, Morrison explains design choices to use a chimeric J/C intron that included both mouse and human intronic DNA (see fig. 1A). One of ordinary skill in the art would be motivated to combine the teaching for the following reasons. (i) both Murphy and Morrison describe constructs in which variable region sequences from a first mammalian source are linked to constant region sequences from a second mammalian source via J/C intron sequences.  (see page 43:1line 4-19, Example 3; Abstract, col. 1, lines 52-62, col. 7 lines, 10-12, col. 14, lines 10-11. Thus, both Murphy and Morrison also teach the desirability of maintaining the mouse enhancer in the J/C intron of their chimeric immunoglobulin constructs and therefor one of ordinary skill in the art seeking to produce a Murphy mouse would have find Morrison to be analogous art. 
Further, Murphy, Tanamachi and Morrison suggest including at least some intronic DNA downstream of the 3ꞌ J gene segment in their chimeric constructs. Murphy teaches including the “entire [human] DJ region” in constructing targeting vector LTVEC1. (see page 46, lines 25-27).  One of ordinary skill in the art would would have been motivated to include human DNA that extends sufficiently downstream of the 3' end of the J region gene, before the start of the mouse
homology arm, in order to avoid risk of not including the “entire” human DJ “region.” Morrison supplement the teaching of Murphy by suggesting  that “it will usually be desirable to include all or a portion of the intron downstream from the J region.”  (col. 3, lines 52-54) . In view of foregoing, one of ordinary skill in the art would would have been motivated to include at least some human intronic DNA (i.e., to generate a chimeric J/C intron) when constructing a targeting vector for engineering a mouse according to Murphy. Additionally, Morrison expressly discloses that joining human and mouse DNA within the J/C intron both preserves the intronic enhancer, as Murphy and Morrison teach, and is otherwise “a matter of convenience.” (see col. 3, lines 52-62) and joining the human and mouse DNA within the J/C intron would result in a chimeric J/C intron. Indeed, Morrison’s exemplified antibody production in mouse cells utilizes constructs that include a chimeric J/C intron (see col. 9, lines 44-46, col. 10, lines 48-51). Absent evidence to the contrary and lack of precise junction site for human and mouse sequences within a J/C intron, it would be  a matter of convenience that does not impact antibody expression and, therefore, would have been motivated to generate mice with a chimeric J/C intron at least in order to ensure inclusion of all human JH sequences, as disclosed in  Murphy, and also simply to facilitate construct engineering. 
On page 25-32 of the applicant’s argument, applicant Applicants re-iterates and rely on their previous arguments pertaining to the teaching of Murphy, Morrison and Tanamachi in part relying on the declaration on record that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.  In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The previous office action did not make any conclusion that Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci would be same. Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that Murphy as such do not emphasize criticality of maintaining entire mouse JC intron (see above). The teaching of Murphy and Stevens in view of Tanamachi emphasizes to not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience. The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. 
On pages 33-35 of the applicant’s argument, applicant argues that Murphy does not teach sufficient information to know how to ensure that the positioning of the human DNA within the endogenous mouse JC intron does not disrupt the function of the IgH locus. Applicant assert that without a knowledge of how to ensure that the positioning of the human DNA within the endogenous mouse JC intron does not disrupt the function of the IgH locus, the choice of where to position the human DNA within the endogenous mouse JC intron such that that the positioning of the human DNA within the endogenous mouse JC intron does not disrupt the function of the IgH locus is unpredictable. Without a teaching that provides guidance for one of skill to reliably predict of where to place the chimeric junction within the intron such that “the junction does not interrupt functional intron sequences”, Applicant submits that a prima facie case of obviousness under KSR has not been achieved. Applicant notes that with respect to the claims which require a chimeric IgH locus comprising both truncated human JC intronic DNA and truncated mouse JC intronic DNA, Murphy teaches a mouse comprising a chimeric IgH locus where the IgH JC intron comprises a full-length mouse JC intron which together with truncated human JC intronic DNA, and as such does not fall under the instant claims as asserted by the Office Action even if the full length mouse JC is interpreted as comprising up to “12 nucleotides of human JC intron and remaining truncated mouse JC intron lacking the first [up to] 12 nucleotides” as asserted by the Office Action, because the instant claims also require truncated human JC intronic DNA. That is, in the putative embodiment comprising truncated human JC intronic DNA leaving only between | and 12 human JC intronic nucleotides together with the nucleotides of the full-length mouse JC intronic DNA, there would be a corresponding duplicate number of mouse JC intronic nucleotides, clearly distinguishing the mouse and human JC intronic nucleotides. Alternatively, in the putative embodiment comprising truncated human JC intronic DNA having more than 12 human JC intronic nucleotides together with the nucleotides of the full-length mouse JC intronic DNA, there would be a clear distinction of the mouse and human JC intronic nucleotides. Therefore, the genome of the mouse disclosed in Murphy could NOT be interpreted as “chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide)’, as asserted by the Office Action. Applicant reiterate the declaration of Bradley and van Dijk to assert that one of skill at the time of the invention could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH locus”. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, the instantly recited human/mouse chimeric intron broadly requires a single or few nucleotides of human origin. Further, those skill in the art that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical. 

    PNG
    media_image1.png
    163
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    208
    554
    media_image2.png
    Greyscale

Therefore, analyzing the genome of entire mouse JC intron as disclosed in Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” (first 12 being human and remaining mouse) or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Applicant has provided no objective evidence that the presence a single nucleotide of adenosine (A), of "human origin" (as in 129 mouse) at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single adenosine (A) nucleotide of "mouse origin". Likewise, Applicant has not provided objective evidence that the presence/absence of few nucleotide (single or dinucleotide) motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide Murphy et al and the van Dijk Declaration both emphasize  to the requirement by Murphy to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". In fact, this concept was known several decades back as evident from the teaching of Wagner et al who successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. It is further disclosed in prior art that the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994; Figure 1, newly cited reference). As stated in previous office action, instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated mouse JC intron as broadly claimed. The transgenic mouse of instant invention, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further, Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely discloses the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron.  The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.  It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J or VJ region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 

Maintained & New - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 of copending Application No. 13310431. 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent no 9447177. 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 18-27 of copending Application No. 14040405 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 2-6, 8-11, 13-16, 18-24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22, 24-33 of copending Application No. 15214963 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘963.
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of USP 9434782 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 2-6, 8-11, 13-16, 18-24 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 USP10165763 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘763.
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are encompass use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 2-6, 8-11, 13-16, 18-24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims s 1-7, 9-15, 17-22, 25-28 of copending Application No. 15369595. and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 2-6, 8-11, 13-16, 18-24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16870413. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). 
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 2-6, 8-11, 13-16, 18-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims 2-6, 8-11, 13-16, 18-24 and 25 in the instant case and claims in application or US Patent. Thus, the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen et al (USP 7,846,724) teach a construct for expressing chimeric antibodies with mouse variable domains and human constant domains in CHO cells.  (Table 1). Hansen explains that the expression plasmid for these antibodies includes “[h]uman/mouse heavy chain hybrid intron including the part of the mouse Ig heavy chain J-segment region.
Lonberg, (Nature 1994, 328: 856-859)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8:30 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632